Citation Nr: 0506292	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected disabilities of status 
post fracture right humerus or depression, or medications 
prescribed for these service-connected conditions.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD.)

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from May 1964 to May 1968 and 
from October 1984 to April 1988.

This appeal arises from a November 2002 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD and for hypertension secondary to 
medication for a service-connected disability.  In addition, 
this appeal arises from a March 2002 decision denying a claim 
for entitlement to a total disability rating based on 
individual unemployability.

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision.

In addition, the Board notes that in March 2003, the veteran 
submitted a claim for an increased rating for his service-
connected conditions.  The Board refers these matters to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have hypertension related to his 
service-connected disabilities of status post fracture right 
humerus or depression, or medications prescribed for these 
service-connected conditions.

2.  The veteran does not have PTSD.




CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected disabilities of status post fracture right 
humerus or depression, or medications prescribed for these 
service-connected conditions. 38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  Post-traumatic stress disorder was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran argues that service connection is warranted for 
hypertension secondary to service-connected status post 
fracture right humerus or depression, or medications 
prescribed for these conditions, and for PTSD.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  



A.  Hypertension

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The veteran asserts that his hypertension proximately 
resulted from his service-connected shoulder condition or 
depression, or the medications prescribed to treat either of 
these conditions.  The Board notes that it is neither claimed 
nor shown that hypertension was present during, or until many 
years following, active service, or that it is due to any 
inservice disease or injury other than those noted above. The 
medical records show no evidence of hypertension until 
January 1998, approximately ten years following active 
service.  In May 2002, the veteran underwent a VA 
examination.  The examiner reported that the veteran had been 
diagnosed with hypertension while undergoing physical therapy 
for his shoulder at the VAMC in 1997.  

As for the claim to establish service connection on a 
secondary basis, the evidence includes VA outpatient and 
private treatment reports showing diagnoses and current 
treatment for hypertension or essential hypertension.  
Therefore, a current diagnosis is established.  However, 
there is no competent medical evidence indicating that the 
veteran's hypertension was either caused or aggravated by his 
service-connected disabilities, or medications prescribed to 
treat them.  38 C.F.R. § 3.310(a) (2004).  The veteran has 
not stated that any doctor has rendered such an opinion, and 
the Board has been unable to locate any such opinion in the 
extensive medical evidence on file.

The Board has also considered the veteran's written 
statements submitted in support of his argument.  His 
statements are not competent evidence of a nexus between the 
claimed condition and a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of symptomatology when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  Therefore, the veteran's claim for service 
connection for hypertension secondary to service-connected 
status post fracture right humerus or depression, or 
medications prescribed for these conditions, must be denied.  
38 U.S.C.A. § 5107(b).  

B. Post-Traumatic Stress Disorder

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).    Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  

In May 2002, the veteran underwent a VA psychiatric 
examination.  The examiner reported that the veteran had 
never "been in a war zone," but was assigned to search and 
rescue missions.  He noted symptoms such as intrusive 
memories, insomnia, depression with crying episodes, and 
suicidal ideation.  The examiner diagnosed the veteran with 
major depressive disorder, in partial remission, as well as 
"traumatic exposure to deaths of Navy personnel."  Several 
VA outpatient treatment reports, including reports in October 
2002 and April 2003, indicate assessments of depression, not 
otherwise specified, "rule out PTSD."  However, the veteran 
has never actually been diagnosed with PTSD.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2004).  An opinion that PTSD needs to 
be ruled out is, implicitly, an opinion that the criteria for 
actually diagnosing the condition are not met at that time.  
The medical records do show treatment for depression, for 
which the veteran is service-connected.

Because there is no competent diagnosis of PTSD in the claims 
file, the claim must be denied.  The Board has considered the 
veteran's written assertions, but, as noted above, lay 
testimony is not competent to establish a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection PTSD.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2002 decision that the criteria 
for service connection for hypertension secondary to service-
connected disabilities and for PTSD had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In July and August 2002, the veteran 
received notice of the VCAA and a description of what the 
evidence must show to establish entitlement to service 
connection for hypertension and PTSD, respectively.  The 
Board concedes that the July 2002 VCAA notice failed to 
explain the criteria for establishing a secondary service 
connection claim.  However, the veteran received a statement 
of the case (SOC) in December 2002 which further described 
the standard for adjudicating his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letters, and 
SOCs sent to the appellant notified him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in November 
2002, after the veteran received VCAA notice in July and 
August 2002.   The RO's July 2002 letter failed to notify the 
veteran adequately of VA's duty to assist him.  However, the 
Board does not find this failure to be prejudicial as VA's 
duties were outlined in the December 2002 SOC.  The August 
2002 VCAA letter notified the veteran of VA's duty to develop 
his claims pursuant to the VCAA's provisions, to include the 
duties to develop for "such things as medical records, 
employment records, or records from other federal agencies."  
The veteran was also informed that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims.  These VCAA notices, combined with the SOCs, clearly 
complied with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC.)  In addition, the 
veteran was afforded an examination for hypertension and 
psychiatric condition.  There is no evidence of a PTSD 
diagnosis or of any possibility of a link between the 
service-connected conditions, or medications therefore, and 
hypertension; therefore, a remand for another examination is 
not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  Accordingly, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, as 
secondary to the veteran's service-connected disabilities of 
status post fracture right humerus or depression, or 
medications prescribed for these service-connected 
conditions, is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran claims that he is totally disabled due to his 
service-connected disabilities.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a)(2004). For TDIU purposes, marginal 
employment is not to be considered substantially gainful 
employment. 38 C.F.R. § 4.17 (2004). 

In this case, the veteran holds a 40 percent disability 
rating for service-connected status post fracture right 
humerus, and a 30 percent disability rating for service-
connected depression.  The veteran is not service connected 
for any other disability. Under VA regulations, his combined 
60 percent rating does not meet the schedular criteria to 
render him eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a). 

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2004). Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a). Id. The CAVC has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration. Bowling v. 
Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16(b) (2004). The veteran's age and effects of non- service 
connected disability, however, are not factors for 
consideration. 38 C.F.R. §§ 3.341(a), 4.19 (2004).  The Board 
must determine if there is some service-connected factor 
outside the norm which places the veteran in a different 
position than other veterans with a 60% combined disability 
rating.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Rather, the veteran 
need only be capable of performing the physical and mental 
acts required by employment.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability. See 38 C.F.R. § 4.1 (2004).

A review of the evidence in the claims file indicates that 
the veteran has been found disabled under the Social Security 
Act since May 1999 due to "disorders of muscle, ligament, 
and fascia", as well as "osteoarthritis and allied 
disorders."  The claims file contains the veteran's medical 
records, obtained from the Social Security Administration.  
However, the file does not include the administrative 
decision granting the veteran's claim for disability 
benefits.  The administrative decision issued in connection 
with the veteran's claim must be obtained from the Social 
Security Administration.  See 38 U.S.C.A. § 5103A(b)(1)(2); 
38 C.F.R. § 3.159 (e)(1); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992);  Martin v. Brown, 4 Vet. App. 136 (1993).

In addition, in October 2003, a VA examiner reviewed the 
veteran's claims file.  He offered the following assessment: 

Based on the patient's service 
connection for his right shoulder and 
for his depressive disorder (with 
associated manifestations), it is 
unlikely that patient would be able to 
perform any job other that a position 
that required sedentary activities.  
However, due to his current medication 
regimen [for depression reaction], the 
patient would have significant problems 
with somnolence during the day and 
possible inattentiveness.  In regards 
to his service connected and non-
service-connected disabilities, he is 
deemed unemployable.  

Based on this opinion and the other evidence in the claims 
file, it appears that there are extra-schedular factors 
rendering the veteran unable to work.  The RO should submit 
the veteran's claim to the Director of the Compensation and 
Pension Service for extra-schedular evaluation.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency provide a copy of the 
administrative decision awarding the 
veteran disability benefits.

2.  Thereafter, the claim for a TDIU 
rating based on extraschedular 
considerations should be submitted to the 
Director of the Compensation and Pension 
Service for extra-schedular evaluation 
under 38 C.F.R. § 4.16(b).  The RO should 
include a full statement as to the 
veteran's service-connected disability, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue.

3.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


